            Case 5:16-cv-04183-DDC Document 125 Filed 07/15/19 Page 1 of 3




                   CLERK’S COURTROOM MINUTE SHEET – CIVIL JURY

                    MELVIN HALE, PH.D. v. JACKIE VIETTI, PH.D., et al.

                                        Case No. 16-4183-DDC



    CAPTION:                                                 APPEARANCES:
    MELVIN HALE, PH.D.,                                     PRO SE

                           Plaintiff,

    v.

    JACKIE VIETTI, PH.D., et al.,                           Carrie A. Barney
                                                            Stanley R. Parker
                           Defendants.


    Judge:      CRABTREE            DATE: 7/9/2019    7/10/2019    7/11/2019 7/12/2019 7/15/2019
    Clerk:      Garrett
    Reporter:   Kim Greiner         T/B:    9:30 AM   8:41 AM      9:01 AM   9:21 AM   9:00 AM
                Sherry Harris       T/E:    4:48 PM   4:54 PM      5:04 PM   6:30 PM   3:00 PM


                                             PROCEEDINGS

    JURY IMPANELED:       7/9/2019                           AT:     Topeka, Kansas
    JURY SWORN:           7/9/2019


                (BACK ROW)                                             (FRONT ROW)

1   100945329, 01-0020                                5    100937431, 01-0044

2   100936854, 01-0026                                6    100945418, 01-0009

3   100936616, 01-0025                                7    100938059, 01-0017

4   100923702, 01-0016                                8    100921624, 01-0008




                                                 1
         Case 5:16-cv-04183-DDC Document 125 Filed 07/15/19 Page 2 of 3




7/9/2019

Jury selection.

Opening statements by the parties.

Plaintiff presents evidence.

Court recesses for the day.

7/10/2019

Continuation of plaintiff’s evidence.

Court recesses for the day.

7/11/2019

Plaintiff rests.

Defendants argue for judgment as a matter of law at the close of plaintiff’s evidence.

Doc. 111 – Motion for Judgment as a Matter of Law by defendant Mirah Dow, Ph.D. – FOUND AS
MOOT as set forth in full on the record.

Doc. 112 – Motion for Judgment as a Matter of Law by defendant Gary Wyatt, Ph.D. – GRANTED
as set forth in full on the record.

Doc. 113 – Motion for Judgment as a Matter of Law by defendant Ray Lauber – GRANTED as set
forth in full on the record.

Doc. 114 – Motion for Judgment as a Matter of Law by defendant Judy Anderson – GRANTED as
set forth in full on the record.

Doc. 115 – Motion for Judgment as a Matter of Law by defendant David Cordle, Ph.D. – DENIED
as set forth in full on the record.

Doc. 116 – Motion for Judgment as a Matter of Law by defendant Jackie Vietti, Ph.D. – GRANTED
as set forth in full on the record.

Doc. 117 – Motion for Judgment as a Matter of Law by defendant Kevin Johnson – GRANTED as
set forth in full on the record.

Doc. 118 – Amended Motion for Judgment as a Matter of Law of Law by defendant Mirah Dow,
Ph.D. – GRANTED as set forth in full on the record.

Defendant presents evidence.



                                              2
        Case 5:16-cv-04183-DDC Document 125 Filed 07/15/19 Page 3 of 3




Court recesses for the day.


7/12/2019

Continuation of defendant’s evidence.

Defendant rests.

Doc. 83 – Defendant’s Motion for Judgment as a Matter of Law at the Close of the Evidence –
DENIED as set forth in full on the record.

Jury instructions conference held outside the presence of the jury.

Jury instructed.

Closing arguments by the parties.

Jury deliberates.

Court recesses for the day.

7/15/2019

Jury continues deliberations.

Jury returns verdict.

Verdict read in open court.




                                              3
